Case: 19-20639        Document: 00515565717             Page: 1      Date Filed: 09/15/2020




               United States Court of Appeals
                    for the Fifth Circuit                                United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                       September 15, 2020
                                      No. 19-20639                         Lyle W. Cayce
                                    Summary Calendar                            Clerk


   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   John Christopher Ferguson,

                                                                  Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:16-CR-34-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
           John Christopher Ferguson was convicted of sexual exploitation of
   children, receipt of child pornography, access with intent to view child
   pornography, and possession of child pornography. He appeals the denial of
   his motion to suppress evidence seized in the Southern District of Texas


           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
   not be published and is not precedent except under the limited circumstances set forth in
   5TH CIR. R. 47.5.4.
Case: 19-20639       Document: 00515565717         Page: 2    Date Filed: 09/15/2020




                                    No. 19-20639


   pursuant to a network investigative technique (NIT) warrant issued in the
   Eastern District of Virginia to identify users of the child pornography website
   “Playpen.”      He argues that the NIT warrant violated the Federal
   Magistrate’s Act, 28 U.S.C. § 636(a), and former Federal Rule of Criminal
   Procedure 41(b) (2015) and was therefore void ab initio and violative of the
   Fourth Amendment.         Ferguson further contends that the good-faith
   exception to the Fourth Amendment’s exclusionary rule is inapplicable
   where law enforcement acted in reckless disregard of Rule 41(b), knowing
   that there were jurisdictional restraints on the issuance of the NIT warrant
   based on (1) the Department of Justice’s decision to amend Rule 41(b) to
   allow for NIT warrants and (2) the refusal of a magistrate judge in the
   Southern District of Texas to issue a similar warrant in In re Warrant to Search
   a Target Computer at Premises Unknown, 958 F. Supp. 2d. 753, 755 (S.D. Tex.
   2013).
            In our examination of the district court’s denial of a suppression
   motion, we review legal issues de novo and factual findings for clear error,
   and we view the evidence in the light most favorable to upholding the ruling.
   United States v. Ganzer, 922 F.3d 579, 583 (5th Cir.), cert. denied, 140 S. Ct.
   276 (2019); United States v. Jarman, 847 F.3d 259, 264 (5th Cir. 2017);
   United States v. Froman, 355 F.3d 882, 888 (5th Cir. 2004). When reviewing
   a district court’s denial of a defendant’s motion to suppress which challenges
   the sufficiency of a warrant, we first determine whether the good-faith
   exception to the exclusionary rule announced in United States v. Leon, 468
   U.S. 897 (1984) applies. United States v. Contreras, 905 F.3d 853, 857 (5th
   Cir. 2018); Froman, 355 F.3d at 888. If the good faith exception applies, “we
   may affirm the district court’s denial of the motion to suppress without
   reaching the question of probable cause.” Contreras, 905 F.3d at 857.
            In United States v. Ganzer, 922 F.3d 579, 583-590 (5th Cir.), cert.
   denied, 140 S. Ct. 276 (2019), we examined the validity of a similar NIT



                                          2
Case: 19-20639     Document: 00515565717           Page: 3   Date Filed: 09/15/2020




                                    No. 19-20639


   warrant issued in the Eastern District of Virginia to identify Playpen users
   and rejected the same legal challenges Ferguson now raises. In line with our
   opinion in Ganzer, we assume without deciding that the magistrate judge who
   issued the NIT warrant lacked authority to do so, that a Fourth Amendment
   violation occurred as a result of the warrant’s issuance, and that the warrant
   was void ab initio. See 922 F.3d at 586. We nevertheless conclude that “the
   law enforcement officials involved in the issuance and execution of the NIT
   warrant acted with an objectively reasonable good-faith belief that their
   conduct was lawful” and, therefore, that the good-faith exception to the
   exclusionary rule applies. Id. at 590 (internal quotation marks, brackets, and
   citations omitted). Exclusion is inappropriate, and the district court did not
   err in denying Ferguson’s motion to suppress with respect to the NIT
   warrant. See Contreras, 905 F.3d at 857.
          AFFIRMED.




                                         3